Citation Nr: 0424649	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  96-40 749	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to April 1953, 
and died in November 1976.  The appellant is the veteran's 
widow and is currently in receipt of VA pension benefits.  
Although the appellant reported remarrying after the 
veteran's death, this second marriage ended with the death of 
her second husband in 1984.  See 38 C.F.R. § 3.55(a)(2) 
(2003).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  That decision denied entitlement to 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound.

In September 1997, the Board issued a decision denying 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound.  By Order dated 
in March 1999, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion, vacating and 
remanding the Board decision.  In August 1999 and July 2003 
remands, the Board returned the case to the RO for additional 
development.  That development has been completed and the 
claim is once again before the Board on appeal.  


FINDINGS OF FACT

1.  The medical evidence does not establish that the 
appellant is helpless or blind; nearly helpless or blind; or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or that she is a patient 
in a nursing home because of mental or physical incapacity.

2.  The evidence has not shown that the appellant requires 
the daily assistance of another to perform the activities of 
daily living or to protect herself from the dangers of her 
environment; she has not established a factual need for aid 
and attendance.

3.  The appellant is not bedridden, nor substantially 
confined to her home or immediate premises by reason of 
permanent disabilities.


CONCLUSION OF LAW

The schedular criteria for entitlement to special monthly 
pension for a surviving spouse based on the need for regular 
aid and attendance or by reason of being housebound have not 
been met.  38 U.S.C.A. §§ 1502, 1541, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The appellant was originally informed in a December 1994 
letter and rating decision of the evidence needed to 
substantiate her claim, and she was provided an opportunity 
to submit such evidence.  Moreover, in a February 1995 
statement of the case and supplemental statements of the case 
issued in November 1995, February 1997, February 2003, 
February 2004, and May 2004, the RO notified the appellant of 
regulations pertinent to special monthly pension claims, 
informed her of the reasons why her claim had been denied, 
and provided her additional opportunities to present evidence 
and argument in support of her claim.  

In an August 2003 letter, the appellant was informed of VA's 
duty to obtain evidence on her behalf.  The appellant was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the appellant was 
informed of her duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA treatment and examination reports have been 
received. 

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the 
December 1994 RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted and the appellant did not 
receive VCAA notice until August 2003.  In such instances, 
the Court held that when notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice specifically complying with § 5103(a) 
or 3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right on remand to 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the appellant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the appellant is to provide, and that the appellant provide 
any evidence in her possession that pertains to the claim.  
The Board finds that the appellant received such notice in 
August 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the appellant in August 2003 was not 
given prior to the December 1994 RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the February and May 2004 supplemental 
statements of the case provided to the appellant.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the appellant's contentions, particularly 
those given at the October 1995 personal hearing; lay 
statements; private treatment records; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the appellant will be summarized where 
appropriate.  

The law provides that where a surviving spouse who is 
entitled to death pension is in need of the regular aid and 
attendance of another person, an increased rate of pension is 
payable.  38 U.S.C.A. § 1541(d) (West 2002).  For pension 
purposes, a person shall be considered to be in need of 
regular aid and assistance if such person (1) is a patient in 
a nursing home on account of mental or physical incapacity; 
(2) is helpless or blind, or so nearly helpless or blind as 
to need the regular aid and attendance of another person; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 
U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(b), (c) 
(2003).

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2003).

The "permanently housebound" requirement is met when the 
surviving spouse is substantially confined to his or her home 
(ward or clinical areas, if institutionalized) or immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout the surviving 
spouse's lifetime.  38 U.S.C.A. § 1541(e); 38 C.F.R. § 
3.351(f).

In the present case, the appellant is seeking entitlement to 
special monthly pension for a surviving spouse based on the 
need for regular aid and attendance or by reason of being 
housebound.  The Board has carefully reviewed the evidence 
and statements made in support of the appellant's claim and 
finds that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the claim and that 
special monthly pension for a surviving spouse based on the 
need for regular aid and attendance or by reason of being 
housebound cannot be granted.  

A June 1991 X-ray showed that the appellant had moderate 
degenerative changes in the lower cervical spine.  Moderate 
to marked degenerative changes were also found at the L5 disc 
space.  

At the appellant's October 1994 special VA examination for 
aid and attendance, it was noted that the she was neither 
blind nor hospitalized.  The appellant complained of constant 
pain in her spine and stated that he had difficulty going up 
and down stairs and was unable to "do her chores."  She 
further stated that she was unsteady when squatting or 
bending over, though was relatively steady walking around the 
room.  On examination, the appellant measured 5 feet 6 inches 
and weighed 215 pounds.  The examiner asserted that she did 
not have any amputations and that she was able to feed, 
bathe, and clothe herself, though it was noted she had 
difficulty putting on her shoes and socks.  The examiner 
stated that the appellant was probably limited due to 
advancing age and instability with bending and squatting.  It 
was noted that she was unable to drive or operate a car and 
was limited to walking 3 to 4 blocks.  The examiner commented 
that she would be able to deal with most daily dangers and 
was able to clean and cook for herself, and travel around 
town to obtain items that she needed.  The examiner also 
asserted that the appellant was able to leave her home or 
immediate premises and was relatively self-sufficient about 
walking around town.  Ultimately, the appellant was diagnosed 
with degenerative arthritis of the cervical, lumbar, and 
thoracic spine, otherwise no other significant health 
problems.  The examiner stated that the appellant was 
somewhat limited due to the weakness and limited range of 
motion incurred due to her degenerative arthritis of the 
spine.  He imagined that she had difficulty with doing her 
household activities such as cleaning and preparing food.  

A March 1995 X-ray report from A.A., D.O., indicated that the 
appellant had marked narrowing of the L5-S1 disc space with 
prominent vacuum phenomenon indicative of marked degeneration 
of this disc with subchondral bony changes.  A study of the 
thoracic spine revealed mild wedging of one of the 
midthoracic vertebral bodies and osteoporotic compression was 
suggested.  A May 1995 examination by R.R.T., M.D., indicated 
that the appellant had moderate osteoarthritic changes in the 
knees. In a May 1995 letter, Dr. T. indicated that previously 
administered intra-articular knee injections were not helpful 
to the appellant, and that arthroscopic intervention would 
probably be beneficial although she was not interested in any 
surgery at that time.

At her October 1995 RO hearing, the appellant testified that 
her degenerative arthritis had gotten worse and that she had 
fallen on steps within the last ten months.  She stated that 
she should be "guarded" by someone and indicated that she 
had someone helping her who also came to the hearing.  She 
maintained that she was unable to get out and walk every day, 
and that she had to use a cane periodically.  She also stated 
that her hands had started shaking recently and that she 
experienced numbness and would drop things.  She asserted 
that she cleaned her house "a little bit," and that she 
tried to use a "vacuum sweeper."  She acknowledged that she 
was able to dress and take care of herself, but that it was 
difficult.  She also stated that it was difficult for her to 
get her shoes on in the morning because she could not bend 
over and her feet would swell.  Finally, she indicated that 
she could not hear, but that her dog would tell her when the 
phone would ring. 

A July 1996 X-ray report showed degenerative changes of the 
dorsal, cervical, and lumbar spine.  Treatment records from 
J.P., M.D., indicate that the appellant was diagnosed with 
arthritis with bilateral knee pain and spine pain, obesity, 
dysphagia, dyspnea, and history of questionable goiter.  In 
June 1996, the appellant reported that she was unable to do 
her activities of daily life due to pain.  Dr. P. stated that 
in her condition, the appellant was unable to do any kind of 
work.  

The appellant was provided with a special VA examination for 
aid and attendance in December 2002.  At that time, she 
complained of arthritis in her back and bilateral knees, and 
stated that she had throat spasms.  With respect to her back, 
the appellant reported increased pain with damp weather and 
stated that she had difficulty rising from a sitting position 
and difficulty sleeping secondary to the pain.  She also 
asserted that it was difficult for her to climb stairs.  She 
maintained that she was unable to go to the store by herself 
and that she had a friend to help her.  With respect to her 
knees, the appellant stated that she had problems climbing 
stairs and had instability.  With respect to her throat 
spasms, she denied vomiting, heartburn, or ulcers.  She did 
report problems swallowing solid foods.  

On examination, it was noted that the appellant had cataracts 
and wore corrective lenses.  She denied other significant 
cardiopulmonary, genitourinary, gastrointestinal, 
neurological, or endocrine problems.  While she came to the 
examination alone, she stated that she had assistance in 
transportation.  She denied needing another person attending 
to her ordinary activities of daily living; however, she 
stated that she did enlist a friend to help her with 
shopping.  It was noted that the appellant had not been 
hospitalized or permanently bedridden.  Following an 
examination, the appellant was diagnosed with cervical spine 
degenerative disc disease; lumbar spine degenerative joint 
disease; bilateral knee degenerative joint disease; 
dysphagia; and cervical spine herniated nucleus pulposis.  
The examiner concluded that the appellant's primary 
disabilities did have a significant effect on her mobility.  
However, she was able to leave her home and when she had 
pain, she required the assistance of another person in 
attending to her activities outside of the home.  Her 
disabilities had minimal effect on the ability to feed, 
dress, and bathe herself, as well as minimally affected her 
ability to attend to her needs to protect herself from the 
dangers of her environment.  

In a March 2004 statement, K.W. asserted that the appellant 
had lived with her since losing her home.  She indicated that 
she assisted the appellant with her day to day needs.  At her 
May 2004 audiological examination, the appellant complained 
that she had difficulty understanding speech at a distance 
and in the presence of background noise.  She denied ear pain 
or tinnitus.  Following an examination, the appellant was 
diagnosed with sensorineural hearing loss in both ears.  The 
examiner concluded that the appellant's demonstrated hearing 
loss would be expected to present mild communication 
difficulties, such as problems understanding speech at 
distances greater six to ten feet, particularly in groups and 
with background noise.

The Board has thoroughly reviewed the evidence of record and 
finds that the appellant has not met the criteria required 
for the assignment of aid and attendance benefits.  
Specifically, the Board finds that appellant has not 
contended, nor has she presented evidence to show that she is 
blind or nearly blind based on VA criteria.  She has also not 
presented evidence that she is in a nursing home and/or in 
need of nursing care.  At her December 2002 VA examination, 
it was noted that the appellant had cataracts and wore 
corrective lenses.  However, there was no indication that she 
was blind or nearly blind.  Also, at that examination she 
stated that she did not need another person attending to her 
ordinary activities of daily living but that she enlisted a 
friend to help her with things such as shopping.  As such, 
there is no persuasive evidence that the appellant needs 
regular aid and attendance.  The Board notes the May 2004 
statement from K.W. indicating that the appellant lives with 
her and that she assists her with her day to day needs.  
However, there is no indication that the appellant is in need 
of "nursing care."  

As to the matters in the Joint Motion regarding evidence such 
as Dr. T.'s June 1995 statement, July 1996 radiographic 
evidence of worsening degenerative joint disease, the 
appellant's report that she had to be "guarded", and her 
own lay statements regarding her disabilities including her 
impaired hearing, the Board notes that additional VA 
examination of the appellant was accomplished and the 
appellant was provided the opportunity to submit additional 
evidence in support of her claim.  However, the additional 
evidence added to the record including the most recent VA 
examination simply does not contain findings consistent with 
the criteria required for aid and attendance benefits.  While 
the appellant's physical condition may have worsened over 
time including during the pendency of this appeal, the Board 
finds that the preponderance of the evidence shows that the 
appellant is able to dress herself, bathe, eat, ambulate in 
the home and outside of the home, and attend to the wants of 
nature unassisted.  She does not have neurological weakness, 
or other physical or mental incapacities which would prevent 
her from protecting herself from the dangers incident to her 
daily environment.  Moreover, at her December 2002 
examination, she denied any significant cardiopulmonary, 
genitourinary, gastrointestinal, neurological, or endocrine 
problems.  That examiner concluded that the appellant's 
disabilities had a minimal effect on the ability to feed, 
dress, and bathe herself, as well as minimally affected her 
ability to attend to her needs to protect herself from the 
dangers of her environment.  Further, on additional VA 
examination, her hearing loss was described as presenting 
only mild communication difficulties.  Given the foregoing, 
the Board concludes that the criteria for special monthly 
compensation for a surviving spouse based on the need for 
regular aid and attendance have not been met.  

As to the claim for housebound benefits, the criteria require 
a showing that the appellant is substantially confined to her 
home or immediate premises by reason of disability or 
disabilities which it is reasonably certain will remain 
throughout her lifetime.  While it is clear from the record 
that the appellant does have disabilities that are permanent 
in nature, the preponderance of the evidence does not 
indicate that such disabilities result in confining her to 
her immediate premises.  On most recent VA examination in 
December 2002, while the appellant reported some difficulties 
both in and outside of the home in getting around due to back 
and knee pain, she is able to leave the home to shop for 
instance, albeit the examiner noted that with an exacerbation 
of pain, she would have a friend do her outside activities.  
She reported that she utilized a cane for ambulation and 
stated that she could only walk approximately ten feet before 
she had significant problems with pain.  The examiner noted 
that that she walked with a slow, shuffling gait.  He also 
noted that she had come to the examination alone although her 
transportation was provided.  Following examination, the 
examiner concluded that the appellant's primary disabilities 
did have a significant effect on the appellant's mobility; 
however, the examiner also clearly indicated that the 
appellant is able to leave her home.  On the basis of the 
above analysis, the Board finds that a preponderance of the 
evidence is against a finding that the appellant is 
permanently housebound.  38 U.S.C.A. §  1541(e); 38 C.F.R. § 
3.351(a), (f).

The Board considered the applicability of the benefit-of-the-
doubt doctrine in this case; however, as there is no 
approximate balance of positive and negative evidence of 
record, there is no reasonable doubt to be resolved in the 
appellant's favor.


ORDER

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or by reason 
of being housebound is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



